DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments, filed March 24, 2021, with respect to the 103 rejection have
been fully considered and are persuasive.
Applicant argues, the prior art does not disclose, teach or fairly suggest "filling the images of the objects into corresponding pre-defined spatial positions in corresponding image layers of the preset collocation template according to a pre-generated collocation rule set associated with the objects, the pre-generated collocation rule defining allowed placement of the objects relative to each other" as recited in amended independent claim 1 and similarly in amended independent claims 13 and 19.
In reply, the Examiner agrees.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 1-4 and 7-22 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 1 the prior arts of record teach:
Ran et al. (CN-101770652-A), teaches a method comprising: acquiring a preset collocation template from a plurality of preset colocation templates according to characteristics of the objects (page 1, 5th paragraph to page 6, 1st paragraph; page 3, 2nd paragraph), and layout modes of the objects (page 3, 2nd paragraph), where an image of an object is located in a collocation rendering of the objects (page 1, 5th paragraph to page 6, 1st paragraph; page 3, 1st paragraph); and generating image information of the collocation rendering of the objects th paragraph; page 4, paragraphs 1-3; page 5, last paragraph).
Yoshida et al. (US-2009/0262195-A1), teaches a list of objects and a preset collocation template from a plurality of preset colocation templates according to characteristics of the objects from the list (Figs. 22-23 and ¶0190-0193; ¶0201-0204), the images comprising dynamic images (¶0023), an image of an object from the list of objects (Figs. 22-23 and ¶0190-0193).
Ptucha et al. (US-2011/0157227-A1), teaches the preset collocation template including: wherein the spatial position information pre-defines spatial positions in the preset collocation template where images of the objects are allowed to be filled (¶0010; ¶0045; Fig. 3 and ¶0046; ¶0167); and generating image information of the collocation rendering of the objects including the images of the objects (¶0034; ¶0042; Fig. 3 and ¶0046; ¶0071).
Sokolowski et al. (US-9,563,929-B1), teaches the layout modes comprising an image layer identifier, an image layer position and an image layer size of each image layer (col 5, lines 35-40; col 17, lines 26-43).
Zhixiang et al. (CN-103544621-A), teaches filling the images of the objects in corresponding image layers of the preset collocation template (Figs. 1-3 and page 3, 2nd paragraph to page 5, 2nd paragraph).
Found references:  
Ptucha et al. (US-2011/0025714-A1), teaches a method for storing a pre-designed digital template having a number of digital openings for displaying at least one digital image within each opening. Each opening has stored required image attributes associated with it for finding appropriate images to place in the opening (Abstract). Ptucha further teaches image layout (¶0046).

filling the images of the objects into corresponding pre-defined spatial positions in corresponding image layers of the preset collocation template according to the layout modes of the objects and a pregenerated collocation rule set associated with the objects, the pre-generated collocation rule defining allowed placement of the objects relative to each other." as recited in amended independent claim 1  (emphasis added) as described in the specification at figure 1 and at least at paragraphs 13, 41, 50, 64, 151, 247-248, 273, 437.
Therefore, in the context of claim 1 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
When considering the amended claims 13 and 19 respectively as a whole, the independent claims are allowable on substantially same rationale. The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619